Exhibit 10.2

AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT

THIS AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is
entered into as of July 30, 2020 among ASTRONOVA, INC., a Rhode Island
corporation (the “Borrower”), and such other parties that may become Grantors
hereunder after the date hereof (together with the Borrower, each individually a
“Grantor”, and collectively, the “Grantors”) and BANK OF AMERICA, N.A., in its
capacity as lender and as agent for the Secured Parties (in such capacity, the
“Lender”).

RECITALS

WHEREAS, the Borrower previously entered into that certain Credit Agreement
dated as of February 28, 2017 by, among others, the Borrower, the guarantors
party thereto and the Lender (as amended, restated, supplemented, or otherwise
modified from time to time, the “Existing Credit Agreement”);

WHEREAS, in connection with the Existing Credit Agreement, the Borrower and
certain other grantors entered into that certain Security and Pledge Agreement
dated as of February 28, 2017 in favor of the Lender (as amended, restated,
supplemented or otherwise modified from time to time, the “Existing Pledge and
Security Agreement”);

WHEREAS, the parties hereto, among others, have agreed to amend and restate the
Existing Credit Agreement, which shall become effective upon the satisfaction of
the conditions precedent set forth in Section 4.01 of that certain Amended and
Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “A&R Credit
Agreement”), pursuant to which the Lender together with certain of its branch
offices and affiliates have agreed to make Loans and issue Letters of Credit
upon the terms and subject to the conditions set forth therein;

WHEREAS, one of the conditions precedent to the A&R Credit Agreement is the
execution by the Grantors of this Agreement; and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Pledge and Security Agreement or evidence repayment of any of such
obligations and liabilities and that this Agreement amend and restate in its
entirety the Existing Pledge and Security Agreement and re-evidence the
obligations of the Grantors outstanding thereunder, as modified by the A&R
Credit Agreement and this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the A&R Credit Agreement. With reference to
this



--------------------------------------------------------------------------------

Agreement, unless otherwise specified herein: (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement, (ix) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (x) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.

(b) The following terms shall have the meanings set forth in the UCC (defined
below): Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Payment Intangible, Proceeds, Securities Account,
Securities Intermediary, Security, Software, Supporting Obligation and Tangible
Chattel Paper.

(c) In addition, the following terms shall have the meanings set forth below:

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

“Collateral” has the meaning provided in Section 2 hereof.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

 

-2-



--------------------------------------------------------------------------------

“Copyright License” means any agreement now or hereafter in existence, providing
for the grant to any Grantor of any rights (including, without limitation, the
grant of rights for a party to be designated as an author or owner and/or to
enforce, defend, use, display, copy, manufacture, distribute, exploit and sell,
make derivative works, and require joinder in suit and/or receive assistance
from another party) covered in whole or in part by a Copyright of any other
Person.

“Copyrights” means, collectively, all of the following of any Person: (i) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, (ii) all derivative works,
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.

“Intellectual Property” means, collectively, all of the following of any
Grantor: (i) all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing, (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing,
(iii) Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks
and Trademark Licenses, in each case of such Grantor and (iv) other agreements
with respect to any rights in any of the items described in the foregoing
clauses (i), (ii), and (iii).

“Issuer” means the issuer of any Pledged Equity.

“Patent License” means any agreement, now or hereafter in existence, providing
for the grant to any Grantor of any rights (including, without limitation, the
right for a party to be designated as an owner and/or to enforce, defend, make,
have made, make improvements, manufacture, use, sell, import, export, and
require joinder in suit and/or receive assistance from another party) covered in
whole or in part by a Patent of any other Person.

 

-3-



--------------------------------------------------------------------------------

“Patents” means collectively, all of the following of any Person: (i) all
patents, all inventions and patent applications anywhere in the world, (ii) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements, violations or misappropriations of any of the
foregoing, (iv) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing and (v) all rights
corresponding to any of the foregoing throughout the world.

“Pledged Equity” means, with respect to each Grantor, 100% of the issued and
outstanding Equity Interests of each Subsidiary of such Grantor that is directly
owned by such Grantor, in each case together with the certificates (or other
agreements or instruments), if any, representing such shares, and all options
and other rights, contractual or otherwise, with respect thereto, including, but
not limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor.

provided, however, unless an Event of Default has occurred and is continuing,
the Borrower shall not be obligated to pledge the Equity Interests of (i) the
following of its Subsidiaries, AstroNova (Shanghai) Trading Co., Ltd, a Chinese
limited liability company, AstroDigital Data de México, S.A., de C.V., a Mexican
sociedad anónima de capital variable, and AstroNova Aerospace, Inc., a Delaware
corporation; or (ii) any Foreign Subsidiaries formed after the Effective Date
with the primary purpose of providing the Borrower with a foreign sales office,
and provided further that such Foreign Subsidiary (x) holds minimal operational
assets and no other material assets and (y) constitutes an Immaterial Subsidiary
for purposes of the A&R Credit Agreement.

“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant to any Grantor of any rights in (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark of
any other Person.

 

-4-



--------------------------------------------------------------------------------

“Trademarks” means, collectively, all of the following of any Person: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each United States application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in the world, (ii) all
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing, (iv) the
right to sue for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing (including the goodwill) throughout the world.

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.

“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise engaged, used or useful in any business activities of the
Grantors) which are owned by and registered (or to be owned and registered) in
the name of any of the Grantors, including, without limitation, any Vessel
leased or otherwise registered in the foregoing parties’ names, pursuant to a
lease or other operating agreement constituting a capital lease obligation, in
each case together with all related spares, equipment and any additional
improvements, vessel owned, bareboat chartered or operated by a Grantor other
than Vessels owned by an entity other than a Grantor and which are managed under
Vessel management agreements.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

“USPTO” means the United States Patent and Trademark Office.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Lender, for the benefit of the Secured Parties, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Grantor in and to all of the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”): (a) all Accounts; (b) all cash,

 

-5-



--------------------------------------------------------------------------------

currency and Cash Equivalents; (c) all Chattel Paper (including Electronic
Chattel Paper and Tangible Chattel Paper); (d) those certain Commercial Tort
Claims set forth on Schedule 5.20(e) to the A&R Credit Agreement (as updated
from time to time in accordance with the A&R Credit Agreement); (e) all Deposit
Accounts; (f) all Documents; (g) all Equipment; (h) all Fixtures; (i) all
General Intangibles; (j) all Goods; (k) all Instruments; (l) all Intellectual
Property; (m) all Inventory; (n) all Investment Property (subject to the
applicable limitations set forth in the definition of Pledged Equity); (o) all
Letter-of-Credit Rights; (p) all Payment Intangibles; (q) all Pledged Equity;
(r) all Securities Accounts; (s) all Software; (t) all Supporting Obligations;
(u) all Vehicles; (v) all books and records pertaining to the Collateral;
(w) all Accessions and all Proceeds and products of any and all of the foregoing
and (x) all other personal property of any kind or type whatsoever now or
hereafter owned by such Grantor or as to which such Grantor now or hereafter has
the power to transfer interest therein.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (a) Excluded Property
(including, without limitation, any Equity Interests of Subsidiaries not
constituting Pledged Equity as provided in the definition thereof), (b) any
General Intangible, permit, lease, license, contract or other Instrument of a
Grantor to the extent the grant of a security interest in such General
Intangible, permit, lease, license, contract or other Instrument in the manner
contemplated by this Agreement, under the terms thereof or under applicable Law,
is prohibited and would result in the termination thereof or give the other
parties thereto the right to terminate, accelerate or otherwise alter such
Grantor’s rights, titles and interests thereunder (including upon the giving of
notice or the lapse of time or both) or (c) any United States intent-to-use
trademark applications to the extent that, and solely during the period in which
the grant of a security interest therein would impair the validity or
enforceability of or render void or result in the cancellation of, any
registration issued as a result of such intent-to-use trademark applications
under applicable Law; provided that upon submission and acceptance by the USPTO
of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) or any
successor provision), such intent-to-use trademark application shall be
considered Collateral; provided, further that (i) any such limitation described
in the foregoing clause (b) on the security interests granted hereunder shall
only apply to the extent that any such prohibition or right to terminate or
accelerate or alter the Grantor’s rights is not rendered ineffective pursuant to
the UCC or any other applicable Law (including Debtor Relief Laws) or principles
of equity and (ii) in the event of the termination or elimination of any such
prohibition or right or the requirement for any consent contained in any
applicable Law, General Intangible, permit, lease, license, contract or other
Instrument, to the extent sufficient to permit any such item to become
Collateral hereunder, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such
General Intangible, permit, lease, license, contract or other Instrument shall
be automatically and simultaneously granted hereunder and shall be included as
Collateral hereunder.

The Grantors and the Lender, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (b) is not to be
construed as an assignment of any Intellectual Property.

3. Representations and Warranties. Each Grantor hereby represents and warrants
to the Lender, for the benefit of the Secured Parties, that until the Facility
Termination Date, that:

 

-6-



--------------------------------------------------------------------------------

(a) Ownership. Each Grantor is the legal and beneficial owner of its Collateral
and has the right to pledge and grant a security interest in the same. There
exists no Adverse Claim (other than Permitted Liens under Section 7.01(c) and
Section 7.01(k) of the A&R Credit Agreement) with respect to the Pledged Equity
of such Grantor.

(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Lender, for the benefit of the Secured Parties, in the
Collateral of such Grantor and, when properly perfected by filing, shall
constitute a valid and perfected, first priority (subject only to Permitted
Liens that by their nature may have priority) security interest in such
Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. No
Grantor has authenticated any agreement authorizing any secured party thereunder
to file a financing statement, except to perfect Permitted Liens. The taking
possession by the Lender of the certificated securities (if any) evidencing the
Pledged Equity and all other Instruments constituting Collateral will perfect
and establish the first priority (subject only to Permitted Liens that by their
nature may have priority) of the Lender’s security interest in all the Pledged
Equity evidenced by such certificated securities and such Instruments. With
respect to any Collateral consisting of a Deposit Account, Securities
Entitlement or Securities Account, upon execution and delivery by the applicable
Grantor, the applicable Securities Intermediary and the Lender of an agreement
granting control to the Lender over such Collateral, the Lender shall have a
valid and perfected, first priority security interest in such Collateral.

(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm Products,
(iv) Manufactured Homes, (v) standing timber, (vi) an aircraft, airframe,
aircraft engine or related property, (vii) an aircraft leasehold interest,
(viii) a Vessel or (ix) any other interest in or to any of the foregoing.

(d) Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Grantor to, the account
debtor named therein, and (iii) no Account of a Grantor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Lender, has been endorsed over and delivered to, or
submitted to the control of, the Lender.

(e) Equipment and Inventory. With respect to any Equipment and/or Inventory of a
Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or (iii) Equipment and/or Inventory in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor to the extent
such Grantor has complied with Section 4(e).

 

-7-



--------------------------------------------------------------------------------

(f) Authorization of Pledged Equity. All Pledged Equity (i) is duly authorized
and validly issued, (ii) is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person,
(iii) is beneficially owned as of record by a Grantor, and (iv) constitutes all
the issued and outstanding shares of all classes of the equity of such Issuer
issued to such Grantor.

(g) No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i) no
Grantor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Lender hereunder pursuant to the
definition of Pledged Equity except as set forth on Schedule 5.20(f) to the A&R
Credit Agreement (as updated from time to time in accordance with the A&R Credit
Agreement), and (ii) no Grantor holds any Instruments, Documents or Tangible
Chattel Paper required to be pledged and delivered to the Lender pursuant to
Section 4(c)(i) of this Agreement other than as set forth on Schedule 5.20(c) to
the A&R Credit Agreement (as updated from time to time in accordance with the
A&R Credit Agreement). All such certificated securities, Instruments, Documents
and Tangible Chattel Paper have been delivered to the Lender to the extent
(A) requested by the Lender or (B) as required by the terms of this Agreement
and the other Loan Documents.

(h) Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Lender, none of the Collateral consisting of an interest in a
partnership or a limited liability company (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

(i) [Reserved].

(j) Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any
stockholder, is necessary or required for (i) the grant by such Grantor of the
security interest in the Collateral granted hereby (to the extent that such
interest may be granted under the UCC) or for the execution, delivery or
performance of this Agreement by such Grantor, (ii) the perfection of such
security interest (to the extent such security interest can be perfected by
filing under the UCC, the granting of control (to the extent required under
Section 4(c) hereof) or by filing an appropriate notice with the USPTO or the
United States Copyright Office) or (iii) subject to applicable law, the exercise
by the Lender or the Secured Parties of the rights and remedies provided for in
this Agreement (including, without limitation, as against any Issuer), except
for (A) the filing or recording of UCC financing statements or other filings
under the Assignment of Claims Act, (B) the filing of appropriate notices with
the USPTO and the United States Copyright Office, (C) obtaining control to
perfect the Liens created by this Agreement (to the extent required under
Section 4(c) hereof), (D) such actions as may be required by Laws affecting the
offering and sale of securities, (E) such actions as may be required by
applicable foreign Laws affecting the pledge of the Pledged Equity of Foreign
Subsidiaries, (F) consents, authorizations, filings or other actions which have
been obtained or made, (G) as may be required with respect to Vehicles
registered under a certificate of title and (H) as may be required under the
Federal Assignment of Claims Act.

 

-8-



--------------------------------------------------------------------------------

(k) Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims seeking damages in excess of $20,000 other than as set
forth on Schedule 5.20(e) to the A&R Credit Agreement (as updated from time to
time in accordance with the A&R Credit Agreement).

(l) Copyrights, Patents and Trademarks.

(i) Except as could not reasonably be expected to have a Material Adverse
Effect, to the knowledge of the Grantor all Intellectual Property of such
Grantor is valid, subsisting, unexpired, enforceable and has not been abandoned.

(ii) No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of any Intellectual
Property of any Grantor that could reasonably be expected to result in a
Material Adverse Effect.

(iii) All applications pertaining to the Copyrights, Patents and Trademarks of
each Grantor have been duly and properly filed, and all registrations or letters
pertaining to such Copyrights, Patents and Trademarks have been duly and
properly filed and issued, except to the extent that any failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

(iv) [Reserved].

(v) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor and each of its Subsidiaries, own, or possess the right to
use, all of the Intellectual Property that is reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.

(vi) Except as could not reasonably be expected to have a Material Adverse
Effect, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed by any Grantor or any of its Subsidiaries infringes upon any rights
held by any other Person.

(vii) No proceeding, claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of such Grantor, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4. Covenants. Each Grantor covenants that until the Facility Termination Date,
that such Grantor shall:

 

-9-



--------------------------------------------------------------------------------

(a) Maintenance of Perfected Security Interest; Further Information.

(i) Except as otherwise expressly permitted by this Agreement, maintain the
security interest created by this Agreement as a first priority perfected
security interest (subject only to Permitted Liens to the extent permitted to
have priority over the Secured Parties’ security interest) and shall defend such
security interest against the claims and demands of all Persons whomsoever
(other than the holders of Permitted Liens to the extent permitted to have
priority over the Secured Parties’ security interest).

(ii) From time to time furnish to the Lender upon the Lender’s or any Lender’s
reasonable request, statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Lender or such Lender may reasonably request, all in reasonable
detail.

(b) Required Notifications. Each Grantor shall promptly notify the Lender, in
writing, of: (i) any Lien (other than Permitted Liens) on any of the Collateral
which would adversely affect the ability of the Lender to exercise any of its
remedies hereunder and (ii) the occurrence of any other event which could
reasonably be expected to have a material impairment on the aggregate value of
the Collateral or on the security interests created hereby.

(c) Perfection through Possession and Control.

(i) If any amount in excess of $50,000 payable under or in connection with any
of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper or Supporting Obligation, or if any property constituting
Collateral shall be stored or shipped subject to a Document, ensure that such
Instrument, Tangible Chattel Paper, Supporting Obligation or Document is either
in the possession of such Grantor at all times or, if requested by the Lender to
perfect its security interest in such Collateral, is delivered to the Lender
duly endorsed in a manner satisfactory to the Lender. Such Grantor shall ensure
that any Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Lender indicating the Lender’s security interest in such
Tangible Chattel Paper.

(ii) Deliver to the Lender promptly upon the receipt thereof by or on behalf of
a Grantor, all certificates and instruments constituting Certificated Securities
(other than in respect of any Equity Interests of Subsidiaries not constituting
Pledged Equity) or Pledged Equity. Prior to delivery to the Lender, all such
certificates constituting Pledged Equity shall be held in trust by such Grantor
for the benefit of the Lender pursuant hereto. All such certificates
representing Pledged Equity shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit A hereto or
other form acceptable to the Lender.

 

-10-



--------------------------------------------------------------------------------

(iii) Subject to Section 6.14 of the A&R Credit Agreement, if any Collateral
shall consist of Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit
Rights, Securities Accounts or uncertificated Investment Property, execute and
deliver (and, with respect to any Collateral consisting of a Securities Account
or uncertificated Investment Property, cause the Securities Intermediary or the
Issuer, as applicable, with respect to such Investment Property to execute and
deliver) to the Lender all control agreements, assignments, instruments or other
documents as reasonably requested by the Lender for the purposes of obtaining
and maintaining Control of such Collateral. If any Collateral shall consist of
Deposit Accounts or Securities Accounts, comply with all applicable requirements
of Section 6.14 of the A&R Credit Agreement.

(d) Filing of Financing Statements, Notices, etc. Each Grantor shall execute and
deliver to the Lender and/or file such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Lender may reasonably request) and do all such
other things as the Lender may reasonably deem necessary or appropriate (i) to
assure to the Lender its security interests hereunder, including (A) such
instruments as the Lender may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, including, without limitation, financing statements (including
continuation statements), (B) with regard to Copyrights, a Notice of Grant of
Security Interest in Copyrights substantially in the form of Exhibit B or other
form acceptable to the Lender, (C) with regard to Patents, a Notice of Grant of
Security Interest in Patents for filing with the USPTO substantially in the form
of Exhibit C or other form acceptable to the Lender and (D) with regard to
Trademarks, a Notice of Grant of Security Interest in Trademarks for filing with
the USPTO substantially in the form of Exhibit D or other form acceptable to the
Lender, (ii) to consummate the transactions contemplated hereby and (iii) to
otherwise protect and assure the Lender of its rights and interests hereunder.
Furthermore, each Grantor also hereby irrevocably makes, constitutes and
appoints the Lender, its nominee or any other person whom the Lender may
designate, as such Grantor’s attorney in fact with full power and for the
limited purpose to prepare and file (and, to the extent applicable, sign) in the
name of such Grantor any financing statements, or amendments and supplements to
financing statements, renewal financing statements, notices or any similar
documents which in the Lender’s reasonable discretion would be necessary or
appropriate in order to perfect and maintain perfection of the security
interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable until the Facility Termination Date. Each Grantor
hereby agrees that a carbon, photographic or other reproduction of this
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Lender without notice thereof to such Grantor
wherever the Lender may in its sole discretion desire to file the same.

(e) [Reserved.]

 

-11-



--------------------------------------------------------------------------------

(f) Treatment of Accounts. If an Event of Default shall have occurred and be
continuing, not grant or extend the time for payment of any Account, or
compromise or settle any Account for less than the full amount thereof, or
release any person or property, in whole or in part, from payment thereof, or
amend, supplement or modify any Account in any manner that could reasonably be
likely to adversely affect the value thereof, or allow any credit or discount
thereon, other than as normal and customary in the ordinary course of a
Grantor’s business. After an Event of Default has occurred and is continuing or
upon request of the Lender, each Grantor will deliver to the Lender a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of any Account.

(g) Commercial Tort Claims. Execute and deliver such statements, documents and
notices and do and cause to be done all such things as may be required by the
Lender, or required by Law to create, preserve, perfect and maintain the
Lender’s security interest in any Commercial Tort Claims initiated by or in
favor of any Grantor.

(h) Inventory. With respect to the Inventory of each Grantor:

(i) At all times maintain inventory records reasonably satisfactory to the
Lender, keeping correct and accurate records (in all material respects)
itemizing and describing the kind, type, quality and quantity of Inventory and
such Grantor’s cost therefor.

(ii) Produce, use, store and maintain the Inventory with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with applicable Laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto).

(i) Books and Records. Mark its books and records (and shall cause the Issuer of
the Pledged Equity of such Grantor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

(j) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Lender shall have a perfected Lien on such
Fixture or real property.

(k) Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies.

(i) Not without executing and delivering, or causing to be executed and
delivered, to the Lender such agreements, documents and instruments as the
Lender may reasonably require, issue or acquire any Pledged Equity consisting of
an interest in a partnership or a limited liability company that (A) is dealt in
or traded on a securities exchange or in a securities market, (B) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(C) is an investment company security, (D) is held in a Securities Account or
(E) constitutes a Security or a Financial Asset.

 

-12-



--------------------------------------------------------------------------------

(ii) Without the prior written consent of the Lender, no Grantor will (A) vote
to enable, or take any other action to permit, any applicable Issuer to issue
any Investment Property or Equity Interests constituting partnership or limited
liability company interests, except for those additional Investment Property or
Equity Interests constituting partnership or limited liability company interests
that will be subject to the security interest granted herein in favor of the
Secured Parties, or (B) enter into any agreement or undertaking, except in
connection with a Disposition permitted under Section 7.05 of the A&R Credit
Agreement, restricting the right or ability of such Grantor or the Lender to
sell, assign or transfer any Investment Property or Pledged Equity or Proceeds
thereof. The Grantors will defend the right, title and interest of the Lender in
and to any Investment Property and Pledged Equity against the claims and demands
of all Persons whomsoever.

(iii) If any Grantor shall become entitled to receive or shall receive (A) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property (other than in
respect of Equity Interests that are Excluded Property), or otherwise in respect
thereof, or (B) any sums paid upon or in respect of any Investment Property upon
the liquidation or dissolution of any Issuer, such Grantor shall accept the same
as the agent of the Secured Parties, hold the same in trust for the Secured
Parties, segregated from other funds of such Grantor, and promptly deliver the
same to the Lender, on behalf of the Secured Parties, in accordance with the
terms hereof.

(l) Intellectual Property.

(i) Not do any act or omit to do any act whereby any material Copyright may
become invalidated and (A) not do any act, or omit to do any act, whereby any
material Copyright may become injected into the public domain; (B) take all
necessary steps as it shall deem appropriate under the circumstances, to
maintain and pursue each application (and to obtain the relevant registration)
of each material Copyright owned by a Grantor and to maintain each registration
of each material Copyright owned by a Grantor including, without limitation,
filing of applications for renewal where necessary; and (C) take such actions as
it shall deem appropriate in its business judgment under the circumstances to
protect such Copyright, including, where such Grantor deems appropriate, the
bringing of suit for infringement, dilution or impairment or seeking injunctive
relief and seeking to recover any and all damages for such infringement,
misappropriation, dilution or impairment.

 

-13-



--------------------------------------------------------------------------------

(ii) Not make any assignment or agreement in conflict with the security interest
granted to the Lender in the Copyrights of each Grantor except as permitted by
the A&R Credit Agreement.

(iii) (A) Continue to employ each material Trademark with the appropriate notice
of registration, if applicable and (B) not (and not permit any licensee or
sublicensee thereof to) do any act or omit to do any act whereby any material
Trademark may become invalidated.

(iv) Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.

(v) [Reserved.]

(vi) Take all reasonable and necessary steps, including, without limitation, in
any proceeding before the USPTO, or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of each material Patent and Trademark, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.

(vii) Promptly sue for infringement, misappropriation, dilution or impairment,
to seek injunctive relief where appropriate and to recover any and all damages
for any infringement, misappropriation, dilution or impairment of any material
Patent or Trademark, or to take such other actions, in each case if and as it
shall reasonably deem appropriate under the circumstances to protect such Patent
or Trademark.

(viii) Not make any assignment or agreement in conflict with the security
interest granted to the Lender in the Patents or Trademarks of each Grantor
except as permitted by the A&R Credit Agreement.

(ix) Grants to the Lender a royalty-free license to use such Grantor’s
Intellectual Property in connection with the enforcement of the Lender’s rights
hereunder, but only to the extent any license or agreement granting such Grantor
rights in such Intellectual Property do not prohibit such use by the Lender.

Notwithstanding the foregoing, the Grantors may, in their business judgment,
abandon or fail to maintain, pursue, preserve, protect or employ any Copyright,
Patent or Trademark which they deem in their commercially reasonable judgment
not to be material to their businesses.

 

-14-



--------------------------------------------------------------------------------

(m) Equipment. Maintain each item of Equipment in good working order and
condition (reasonable wear and tear and obsolescence excepted).

(n) Government Contracts. Promptly notify the Lender, in writing, if it is a
party to or enters into any Governmental Contract under or as a result of which
any Governmental Authority or Authorities, as account debtors, owe monetary
obligations greater than $500,000 in the aggregate to any Grantor under any
Accounts.

(o) Vehicles. Upon the request of the Lender upon the occurrence and during the
continuance of an Event of Default, file or cause to be filed in each office in
each jurisdiction which the Lender shall deem reasonably advisable to perfect
its Liens on the Vehicles, all applications for certificates of title or
ownership (and any other necessary documentation) indicating the Lender’s first
priority Lien on the Vehicle (subject to any Permitted Liens) covered by such
certificate.

(p) Internet Property Rights. With respect to its rights, titles and interests
in and to any internet domain names or registration rights relating thereto, and
any internet websites or the content thereof (collectively, “Internet Property
Rights”) whether now existing or hereafter created or acquired and wheresoever
located, each Grantor shall after an Event of Default has occurred and is
continuing or upon the reasonable request of the Lender, cause to be delivered
to the Lender an undated transfer document with respect to each of its internet
domain names, duly executed in blank by such Grantor and in the form required by
the applicable internet domain name registrar, sufficient to effect the transfer
of each internet domain name to the transferee thereof named in such transfer
form upon delivery to such registrar.

(q) Further Assurances. Subject to the foregoing provisions of this Section 4:

(i) Promptly upon the request of the Lender and at the sole expense of the
Grantors, duly execute and deliver, and have recorded, such further instruments
and documents and take such further actions as the Lender may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation,
(A) with respect to Government Contracts, assignment agreements and notices of
assignment, in form and substance satisfactory to the Lender, duly executed by
any Grantors party to such Government Contract in compliance with the Assignment
of Claims Act (or analogous state applicable Law), and (B) all applications,
certificates, instruments, registration statements, and all other documents and
papers the Lender may reasonably request and as may be required by law in
connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement; provided that no
Grantor shall be required to take any action to perfect a security interest in
any Collateral as to which the Lender reasonably determines that the costs and
burdens to the Grantors of perfecting a security interest in such Collateral
(including any applicable stamp, intangibles or other taxes) are excessive in
relation to value to the Lender afforded thereby.

 

-15-



--------------------------------------------------------------------------------

(ii) From time to time upon the Lender’s reasonable request, promptly furnish
such updates to the information disclosed pursuant to this Agreement and the A&R
Credit Agreement, including any Schedules hereto or thereto, such that such
updated information is true and correct as of the date so furnished.

(iii) Unless an Event of Default shall have occurred and be continuing, the
Grantors shall not be required to obtain a landlord waiver, collateral access
agreement or similar waiver or agreement with respect to any location of a
Grantor where any personal property Collateral is located.

5. Authorization to File Financing Statements. Each Grantor hereby authorizes
the Lender to prepare and file such financing statements (including continuation
statements) or amendments thereof or supplements thereto or other instruments as
the Lender may from time to time deem necessary or appropriate in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, which such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
Collateral that describes such property in any other manner as the Lender may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted herein,
including, without limitation, describing such property as “all assets, whether
now owned or hereafter acquired” or “all personal property, whether now owned or
hereafter acquired.”

6. Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Lender may, at
its sole option and in its sole discretion, perform the same and in so doing may
expend such sums as the Lender may reasonably deem advisable in the performance
thereof, including, without limitation, the payment of any insurance premiums,
the payment of any taxes, a payment to obtain a release of a Lien or potential
Lien, expenditures made in defending against any adverse claim and all other
expenditures which the Lender may make for the protection of the security hereof
or which may be compelled to make by operation of Law. All such sums and amounts
so expended shall be repayable by the Grantors on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Lender on behalf of any Grantor, and no such advance or
expenditure therefor, shall relieve the Grantors of any Default or Event of
Default. The Lender may make any payment hereby authorized in accordance with
any bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Grantor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

7. Remedies.

 

-16-



--------------------------------------------------------------------------------

(a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Lender on behalf of the Secured Parties shall have, in
addition to the rights and remedies provided herein, in the Loan Documents, in
any other documents relating to the Secured Obligations, or by any applicable
Law (including, but not limited to, levy of attachment, garnishment and the
rights and remedies set forth in the UCC of the jurisdiction applicable to the
affected Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Lender may, with or without judicial
process or the aid and assistance of others, (i) enter on any premises on which
any of the Collateral may be located and, without resistance or interference by
the Grantors, take possession of the Collateral, (ii) dispose of any Collateral
on any such premises, (iii) require the Grantors to assemble and make available
to the Lender at the expense of the Grantors any Collateral at any place and
time designated by the Lender which is reasonably convenient to both parties,
(iv) remove any Collateral from any such premises for the purpose of effecting
sale or other disposition thereof, (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Grantors hereby
waives to the fullest extent permitted by Law, at any place and time or times,
sell, lease, assign, give option or options to purchase, or otherwise dispose of
and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels any or all Collateral held by or for it at
public or private sale (which in the case of a private sale of Pledged Equity,
shall be to a restricted group of purchasers who will be obligated to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof), at any
exchange or broker’s board or elsewhere, by one or more contracts, in one or
more parcels, for money, upon credit or otherwise, at such prices and upon such
terms as the Lender deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements) and/or (vi) complete and tender each internet
domain name transfer document in its own name, place and stead of the Grantor in
order to effect the transfer of any internet domain name registration, either to
the Lender or to another transferee, as the case may be and maintain, obtain
access to, and continue to operate, in its own name or in the name, place and
stead of such Grantor, such Grantor’s internet website and the contents thereof,
and all related advertising, linking and technology licensing and other
contractual relationships, in each case in connection with the maintenance,
preservation, operation, sale or other disposition of the Collateral or for any
other purpose permitted under the Loan Documents or by applicable Law. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Lender shall have
no obligation to delay sale of any such securities for the period of time
necessary to permit the Issuer of such securities to register such securities
for public sale under the Securities Act of 1933. The Lender shall have the
right upon any such public sale or sales, and, to the extent permitted by
applicable Law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold. Neither the Lender’s compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale.

 

-17-



--------------------------------------------------------------------------------

To the extent the rights of notice cannot be legally waived hereunder, each
Grantor agrees that any requirement of reasonable notice shall be met if such
notice, specifying the place of any public sale or the time after which any
private sale is to be made, is personally served on or mailed, postage prepaid,
to the Borrower in accordance with the notice provisions of Section 10.02 of the
A&R Credit Agreement at least ten (10) days before the time of sale or other
event giving rise to the requirement of such notice. Each Grantor further
acknowledges and agrees that any offer to sell any Pledged Equity which has been
(A) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such offer may be advertised without prior registration under the
Securities Act of 1933), or (B) made privately in the manner described above
shall be deemed to involve a “public sale” under the UCC, notwithstanding that
such sale may not constitute a “public offering” under the Securities Act of
1933, and the Lender may, in such event, bid for the purchase of such
securities. The Lender shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by applicable Law, any Secured Party may be a purchaser at any
such sale. To the extent permitted by applicable Law, each of the Grantors
hereby waives all of its rights of redemption with respect to any such sale.
Subject to the provisions of applicable Law, the Lender may postpone or cause
the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by Law, be made at the time and place to
which the sale was postponed, or the Lender may further postpone such sale by
announcement made at such time and place. To the extent permitted by applicable
Law, each Grantor waives all claims, damages and demands it may acquire against
the Lender or any Secured Party arising out of the exercise by them of any
rights hereunder except to the extent any such claims, damages or demands result
solely from the gross negligence or willful misconduct of the Lender or any
other Secured Party as determined by a final non-appealable judgment of a court
of competent jurisdiction, in each case against whom such claim is asserted.
Each Grantor agrees that the internet shall constitute a “place” for purposes of
Section 9-610(b) of the UCC and that any sale of Collateral to a licensor
pursuant to the terms of a license agreement between such licensor and a Grantor
is sufficient to constitute a commercially reasonable disposition (including as
to method, terms, manner, and time) within the meaning of Section 9-610 of the
UCC.

(b) Remedies Relating to Accounts.

(i) During the continuation of an Event of Default, whether or not the Lender
has exercised any or all of its rights and remedies hereunder, (A) each Grantor
shall, at the request of the Lender, notify (such notice to be in form and
substance satisfactory to the Lender) its Account Debtors subject to a security
interest hereunder that such Accounts have been assigned to the Lender, for the
benefit of the Secured Parties and promptly upon request of the Lender, instruct
all account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Lender and (B) the Lender shall have the right to
enforce any Grantor’s rights against its customers and account debtors, and the
Lender or its designee may notify any Grantor’s customers and account debtors
that the Accounts

 

-18-



--------------------------------------------------------------------------------

of such Grantor have been assigned to the Lender or of the Lender’s security
interest therein, and may (either in its own name or in the name of a Grantor or
both) demand, collect (including without limitation by way of a lockbox
arrangement), receive, take receipt for, sell, sue for, compound, settle,
compromise and give acquittance for any and all amounts due or to become due on
any Account, and, in the Lender’s discretion, file any claim or take any other
action or proceeding to protect and realize upon the security interest of the
Secured Parties in the Accounts.

(ii)Each Grantor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Lender in accordance with the provisions hereof
shall be solely for the Lender’s own convenience and that such Grantor shall not
have any right, title or interest in such Accounts or in any such other amounts
except as expressly provided herein. Neither the Lender nor the Secured Parties
shall have any liability or responsibility to any Grantor for acceptance of a
check, draft or other order for payment of money bearing the legend “payment in
full” or words of similar import or any other restrictive legend or endorsement
or be responsible for determining the correctness of any remittance.

(iii)During the continuation of an Event of Default, (A) the Lender shall have
the right, but not the obligation, to make test verifications of the Accounts in
any manner and through any medium that it reasonably considers advisable, and
the Grantors shall furnish all such assistance and information as the Lender may
require in connection with such test verifications, (B) upon the Lender’s
request and at the expense of the Grantors, the Grantors shall cause independent
public accountants or others satisfactory to the Lender to furnish to the Lender
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Accounts and (C) the Lender in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Lender’s satisfaction the existence, amount and terms of any Accounts.

(iv) During the continuation of an Event of Default, upon the request of the
Lender, each Grantor shall forward to the Lender, on the last Business Day of
each week, deposit slips related to all cash, money, checks or any other similar
items of payment received by the Grantor during such week, and, if requested by
the Lender, copies of such checks or any other similar items of payment,
together with a statement showing the application of all payments on the
Collateral during such week and a collection report with regard thereto, in form
and substance satisfactory to the Lender.

(c) Deposit Accounts/Securities Accounts. Upon the occurrence of an Event of
Default and during continuation thereof, the Lender may prevent withdrawals or
other dispositions of funds in Deposit Accounts and Securities Accounts subject
to control agreements or held with any Secured Party.

(d) Investment Property/Pledged Equity. Upon the occurrence of an Event of
Default and during the continuation thereof: the Lender shall have the right to
receive any

 

-19-



--------------------------------------------------------------------------------

and all cash dividends, payments or distributions made in respect of any
Investment Property or Pledged Equity or other Proceeds paid in respect of any
Investment Property or Pledged Equity, and any or all of any Investment Property
or Pledged Equity may, at the option of the Lender, be registered in the name of
the Lender or its nominee, and the Lender or its nominee may, during the
continuation of an Event of Default, exercise (i) all voting, corporate and
other rights pertaining to such Investment Property, or any such Pledged Equity
at any meeting of shareholders, partners or members of the relevant Issuers or
otherwise and (ii) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property or Pledged Equity as if it were the absolute owner thereof (including,
without limitation, the right to exchange at its discretion any and all of the
Investment Property or Pledged Equity upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate,
partnership or limited liability company structure of any Issuer or upon the
exercise by any Grantor or the Lender of any right, privilege or option
pertaining to such Investment Property or Pledged Equity, and in connection
therewith, the right to deposit and deliver any and all of the Investment
Property or Pledged Equity with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Lender may determine), all without liability except to account for property
actually received by it; but the Lender shall have no duty to any Grantor to
exercise any such right, privilege or option and the Lender and the other
Secured Parties shall not be responsible for any failure to do so or delay in so
doing. In furtherance thereof, each Grantor hereby authorizes and instructs each
Issuer with respect to any Collateral consisting of Investment Property and/or
Pledged Equity to (A) comply with any instruction received by it from the Lender
in writing that (1) states that an Event of Default has occurred and is
continuing and (2) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying following
receipt of such notice and prior to notice that such Event of Default is no
longer continuing, and (B) during the continuation of an Event of Default, pay
any dividends, distributions or other payments with respect to any Investment
Property or Pledged Equity directly to the Lender. Unless an Event of Default
shall have occurred and be continuing, each Grantor shall be permitted to
receive all cash dividends, payments or other distributions made in respect of
any Investment Property and any Pledged Equity, to the extent permitted in the
A&R Credit Agreement, and to exercise all voting and other corporate, company
and partnership rights with respect to any Investment Property and Pledged
Equity to the extent not inconsistent with the terms of this Agreement and the
other Loan Documents.

(e) Material Contractual Obligations. Upon the occurrence of an Event of Default
and during the continuation thereof, the Lender shall be entitled to (but shall
not be required to): (i) proceed to perform any and all obligations of the
applicable Grantor under any material Contractual Obligation and exercise all
rights of such Grantor thereunder as fully as such Grantor itself could, (ii) do
all other acts which the Lender may deem necessary or proper to protect its
security interest granted hereunder, provided such acts are not inconsistent
with or in violation of the terms of any of the A&R Credit Agreement, of the
other Loan Documents or applicable Law, and (iii) sell, assign or otherwise
transfer any material Contractual Obligation in accordance with the A&R Credit
Agreement, the other Loan Documents and applicable Law, subject, however, to the
prior approval of each other party to such material Contractual Obligation, to
the extent required under such material Contractual Obligation.

 

-20-



--------------------------------------------------------------------------------

(f) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the Lender
shall have the right to enter and remain upon the various premises of the
Grantors without cost or charge to the Lender, and use the same, together with
materials, supplies, books and records of the Grantors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, the Lender may remove Collateral, or any part thereof,
from such premises and/or any records with respect thereto, in order to
effectively collect or liquidate such Collateral. If the Lender exercises its
right to take possession of the Collateral, each Grantor shall also at its
expense perform any and all other steps reasonably requested by the Lender to
preserve and protect the security interest hereby granted in the Collateral,
such as placing and maintaining signs indicating the security interest of the
Lender, appointing overseers for the Collateral and maintaining inventory
records.

(g) Nonexclusive Nature of Remedies. Failure by the Lender or the Secured
Parties to exercise any right, remedy or option under this Agreement, any other
Loan Document, any other document relating to the Secured Obligations, or as
provided by Law, or any delay by the Lender or the Secured Parties in exercising
the same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Lender or the Secured Parties
shall only be granted as provided herein. To the extent permitted by Law,
neither the Lender, the Secured Parties, nor any party acting as attorney for
the Lender or the Secured Parties, shall be liable hereunder for any acts or
omissions or for any error of judgment or mistake of fact or law other than
their gross negligence or willful misconduct hereunder as determined by a final
non-appealable judgment of a court of competent jurisdiction. The rights and
remedies of the Lender and the Secured Parties under this Agreement shall be
cumulative and not exclusive of any other right or remedy which the Lender or
the Secured Parties may have.

(h) Retention of Collateral. In addition to the rights and remedies hereunder,
the Lender may, in compliance with Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable Law of the relevant
jurisdiction, accept or retain the Collateral in satisfaction of the Secured
Obligations. Unless and until the Lender shall have complied with such
requirements, however, the Lender shall not be deemed to have retained any
Collateral in satisfaction of any Secured Obligations for any reason.

(i) Waiver; Deficiency. Each Grantor hereby waives, to the extent permitted by
applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to

 

-21-



--------------------------------------------------------------------------------

pay all amounts to which the Lender or the Secured Parties are legally entitled,
the Grantors shall be jointly and severally liable for the deficiency, together
with interest thereon at the Default Rate, together with the costs of collection
and the fees, charges and disbursements of counsel. Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Grantors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.

(j) Registration Rights.

(i) If the Lender shall determine that in order to exercise its right to sell
any or all of the Collateral it is necessary or advisable to have such
Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) that is a
Grantor or a Subsidiary of a Grantor to (A) execute and deliver all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Lender, necessary or advisable to register
such Restricted Securities Collateral, or that portion thereof to be sold, under
the provisions of the Securities Act, (B) use its commercially reasonable
efforts to cause the registration statement relating thereto to become effective
and to remain effective for a period of one year from the date of the first
public offering of such Restricted Securities Collateral, or that portion
thereof to be sold, and (C) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Lender, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause each applicable Issuer (and the officers and directors
thereof) to comply with the provisions of the securities or “Blue Sky” laws of
any and all jurisdictions which the Lender shall designate and to make available
to its security holders, as soon as practicable, an earnings statement (which
need not be audited) which will satisfy the provisions of the Securities Act.

(ii) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this Section 7
will cause irreparable injury to the Lender and the other Secured Parties, that
the Lender and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the A&R Credit Agreement.

8. Rights of the Lender.

 

-22-



--------------------------------------------------------------------------------

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Lender, on behalf of the Secured
Parties, and each of its designees or agents, as attorney-in-fact of such
Grantor, irrevocably and with power of substitution, with authority to take any
or all of the following actions upon the occurrence and during the continuance
of an Event of Default:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Lender may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Lender may deem reasonably
appropriate;

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Lender were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating thereto;

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, continuation financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Lender may
determine necessary in order to perfect and maintain the security interests and
liens granted in this Agreement and in order to fully consummate all of the
transactions contemplated herein;

(viii) to institute any foreclosure proceedings that the Lender may deem
appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Lender may reasonably deem appropriate;

 

-23-



--------------------------------------------------------------------------------

(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Lender or one or more of the Secured Parties or into the name of any
transferee to whom the Pledged Equity or any part thereof may be sold pursuant
to Section 7 hereof;

(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Lender or as the Lender shall direct;

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(xv) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Lender may request to evidence the security interests created hereby in such
Intellectual Property and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby; and

(xvi) do and perform all such other acts and things as the Lender may reasonably
deem to be necessary, proper or convenient in connection with the Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Lender shall be under no
duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Lender in this
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Lender shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. This power of attorney is
conferred on the Lender solely to protect, preserve and realize upon its
security interest in the Collateral and shall not impose any duty upon the
Lender or any other Secured Party to exercise any such powers.

(b) Assignment by the Lender. The Lender may from time to time assign the
Secured Obligations to a successor Lender appointed in accordance with the A&R
Credit Agreement, and such successor shall be entitled to all of the rights and
remedies of the Lender under this Agreement in relation thereto.

 

-24-



--------------------------------------------------------------------------------

(c) The Lender’s Duty of Care. Other than the exercise of reasonable care to
assure the safe custody of the Collateral while being held by the Lender
hereunder, the Lender shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible for preservation of all rights in the Collateral, and the Lender
shall be relieved of all responsibility for the Collateral upon surrendering it
or tendering the surrender of it to the Grantors. The Lender shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Lender accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Lender shall not have responsibility for taking any
necessary steps to preserve rights against any parties with respect to any of
the Collateral. In the event of a public or private sale of Collateral pursuant
to Section 7 hereof, the Lender shall have no responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Lender has or is deemed to have knowledge of such matters, or (ii) taking
any steps to clean, repair or otherwise prepare the Collateral for sale.

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Lender nor any Secured
Party shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Lender or any Secured Party of any payment relating to such
Account pursuant hereto, nor shall the Lender or any Secured Party be obligated
in any manner to perform any of the obligations of a Grantor under or pursuant
to any Account (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times.

(e) Releases of Collateral.

(i) If any Collateral shall be sold, transferred or otherwise disposed of by any
Grantor in a transaction permitted by the A&R Credit Agreement, then the Lender,
at the request and sole expense of such Grantor, shall promptly execute and
deliver to such Grantor all releases and other documents, and take such other
action, reasonably necessary for the release of the Liens created hereby or by
any other Collateral Document on such Collateral.

(ii) The Lender may release any of the Pledged Equity from this Agreement or may
substitute any of the Pledged Equity for other Pledged Equity

 

-25-



--------------------------------------------------------------------------------

without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

9. Application of Proceeds. After the exercise of remedies provided for in
Section 8.02 of the A&R Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in Section 8.02 of the A&R
Credit Agreement) any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Lender or any Secured Party in
cash or Cash Equivalents will be applied in reduction of the Secured Obligations
in the order set forth in the A&R Credit Agreement.

10. Continuing Agreement.

(a)This Agreement shall remain in full force and effect until the Facility
Termination Date, at which time this Agreement shall be automatically terminated
(other than obligations under this Agreement which expressly survive such
termination) and the Lender shall, upon the request and at the expense of the
Grantors, forthwith release all of its liens and security interests hereunder
and shall execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Grantors evidencing such termination.

(b)This Agreement shall continue to be effective or be automatically reinstated,
as the case may be, if at any time payment, in whole or in part, of any of the
Secured Obligations is rescinded or must otherwise be restored or returned by
the Lender or any Secured Party as a preference, fraudulent conveyance or
otherwise under any Debtor Relief Law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Secured
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Lender or any Secured Party in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

11. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 10.01 of the A&R Credit Agreement.

12. Successors in Interest. This Agreement shall be binding upon each Grantor,
its successors and assigns and shall inure, together with the rights and
remedies of the Lender and the Secured Parties hereunder, to the benefit of the
Lender and the Secured Parties and their successors and permitted assigns.

13. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 10.02 of the A&R Credit Agreement; provided
that notices and communications to the Grantors shall be directed to the
Grantors, at the address of the U.S. Borrower set forth in Section 10.02 of the
A&R Credit Agreement.

 

-26-



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or other electronic mail transmission (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement. Without limiting the foregoing, to the extent a manually
executed counterpart is not specifically required to be delivered, upon the
request of any party, such fax transmission or electronic mail transmission
shall be promptly followed by such manually executed counterpart.

15. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 10.13 and 10.14 of the A&R Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

18. Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

19. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Lender shall have the
right to proceed against such other property, guarantee or endorsement upon the
occurrence of any Event of Default, and the Lender shall have the right, in its
sole discretion, to determine which rights, security, liens, security interests
or remedies the Lender shall at any time pursue, relinquish, subordinate, modify
or take with respect thereto, without in any way modifying or affecting any of
them or the Secured Obligations or any of the rights of the Lender or the
Secured Parties under this Agreement, under any other of the Loan Documents or
under any other document relating to the Secured Obligations.

20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Lender a Joinder Agreement in the form of Exhibit B to the A&R Credit Agreement
or such other form acceptable to the Lender. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Grantor” and have
all of the rights and obligations of a Grantor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.

 

-27-



--------------------------------------------------------------------------------

21. Consent of Issuers of Pledged Equity. Any Loan Party that is an Issuer
hereby acknowledges, consents and agrees to the grant of the security interests
in such Pledged Equity by the applicable Grantors pursuant to this Agreement,
together with all rights accompanying such security interest as provided by this
Agreement and applicable Law, notwithstanding any anti-assignment provisions in
any operating agreement, limited partnership agreement or similar organizational
or governance documents of such Issuer.

22. Joint and Several Obligations of Grantors.

(a) Each of the Grantors is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lender under
the A&R Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Grantors and in consideration of the undertakings of each of the
Grantors to accept joint and several liability for the obligations of each of
them.

(b) Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Grantors with respect to the payment
and performance of all of the Secured Obligations, it being the intention of the
parties hereto that (i) all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them and (ii) a separate action may be brought against each Grantor to
enforce this Agreement whether or not the U.S. Borrower, any other Grantor or
any other person or entity is joined as a party.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents, to the extent the obligations of a Grantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Grantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Debtor Relief Laws).

23. Marshaling. The Lender shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Lender’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

 

-28-



--------------------------------------------------------------------------------

24. Injunctive Relief.

(a) Each Grantor recognizes that, in the event such Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Lender and the other Secured Parties. Therefore, each Grantor agrees that
the Lender and the other Secured Parties, at the option of the Lender and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.

(b) The Lender, the other Secured Parties and each Grantor hereby agree that no
such Person shall have a remedy of punitive or exemplary damages against any
other party to a Loan Document and each such Person hereby waives any right or
claim to punitive or exemplary damages that they may now have or may arise in
the future in connection with any dispute under this Agreement or any other Loan
Document, whether such dispute is resolved through arbitration or judicially.

25. Amendment and Restatement. This Agreement constitutes an amendment and
restatement of the Existing Pledge and Security Agreement effective from and
after the date hereof. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are not intended by the
parties to be, and shall not constitute, a novation or an accord and
satisfaction of the Guaranteed Obligations or any other obligations owing to the
Lender under the Existing Pledge and Security Agreement. Each of the parties
hereto hereby acknowledges and agrees that the pledge and grant of the security
interests in the Collateral pursuant to this Agreement is not intended to, nor
shall it be construed, as constituting a release of any prior pledge or security
interests granted by Debtor in favor of the Lender under the Existing Pledge and
Security Agreement, but is intended to constitute a restatement and
reconfirmation of the prior security interests granted by any such Grantor in
favor of the Lender in and to the Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-29-



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTORS:  

ASTRONOVA, INC.

  By:   /s/ David S. Smith     Name:   David S. Smith     Title:   Vice
President and Chief Financial Officer

[Signature Page to AstroNova, Inc. Security and Pledge Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Lender By:   /s/ Nicholas Storti Name:   Nicholas
Storti Title:   Senior Vice President

[Signature Page to AstroNova, Inc. Security and Pledge Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
__________________ the following Equity Interests of [___________], a
[_________] [corporation] [limited liability company]:

 

No. of Shares   Certificate No.

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.

 

  By:     Name:    

Title:

   

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Amended and Restated Security and Pledge
Agreement dated as of July [__], 2020 (as amended, modified, extended, restated,
renewed, replaced, or supplemented from time to time, the “Agreement”) by and
among the Grantors party thereto (each an “Grantor” and collectively, the
“Grantors”) and Bank of America, N.A., as lender (the “Lender”) for the Secured
Parties referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon the copyrights and copyright
applications shown on Schedule 1 attached hereto to the Lender for the ratable
benefit of the Secured Parties.

The undersigned Grantor and the Lender, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest in the foregoing copyrights and
copyright applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
copyright or copyright application.

 

Very truly yours, [GRANTOR] By:     Name:    

Title:

   

 

Acknowledged and Accepted: BANK OF AMERICA, N.A., as Lender By:     Name:    

Title:

   

 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Amended and Restated Security and Pledge
Agreement dated as of July [__], 2020 (as amended, modified, extended, restated,
renewed, replaced, or supplemented from time to time, the “Agreement”) by and
among the Grantors party thereto (each an “Grantor” and collectively, the
“Grantors”) and Bank of America, N.A., as lender (the “Lender”) for the Secured
Parties referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon the patents and patent
applications shown on Schedule 1 attached hereto to the Lender for the ratable
benefit of the Secured Parties.

The undersigned Grantor and the Lender, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest in the foregoing patents and
patent applications (a) may only be terminated in accordance with the terms of
the Agreement and (b) is not to be construed as an assignment of any patent or
patent application.

 

Very truly yours, [GRANTOR] By:     Name:    

Title:

   

 

Acknowledged and Accepted: BANK OF AMERICA, N.A., as Lender By:     Name:    

Title:

   

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Amended and Restated Security and Pledge
Agreement dated as of July [__], 2020 (as amended, modified, extended, restated,
renewed, replaced, or supplemented from time to time, the “Agreement”) and among
the Grantors party thereto (each an “Grantor” and collectively, the “Grantors”)
and Bank of America, N.A., as lender (the “Lender”) for the Secured Parties
referenced therein, the undersigned Grantor has granted a continuing security
interest in and continuing lien upon the trademarks and trademark applications
shown on Schedule 1 attached hereto to the Lender for the ratable benefit of the
Secured Parties.

The undersigned Grantor and the Lender, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest in the foregoing trademarks and
trademark applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
trademark or trademark application.

 

Very truly yours, [GRANTOR] By:     Name:    

Title:

   

 

Acknowledged and Accepted: BANK OF AMERICA, N.A., as Lender By:     Name:    

Title:

   

 

 

D-1